NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply filed 5/5/2022, in response to the non-final office action mailed 2/9/2022.
Examiner acknowledges receipt of the terminal disclaimer filed 5/10/2022 over U.S. Patent No. 10,960,052.
Claims 1-4, 6, 10, and 12-14 are pending and being allowed on the merits in this office action.  Claims 12-14 are newly added.  Claims 5, 7-9, and 11 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 5/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,960,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 5/5/2022.
The rejection of claims 1-7, 10, and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 5/5/2022.
The rejection of claims 4, 5, 9, and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 5/5/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1-7 and 10 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Beglinger et al. (Clin. Pharma. Therap. 84:468-474 (2008) cited in IDS filed 2/19/2021), is withdrawn in view of the amendment filed 5/5/2022.

Claim Rejections - 35 USC § 103 - withdrawn
The rejection of claims 1-11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beglinger et al. (Clin. Pharma. Therap. 84:468-474 (2008) cited in IDS filed 2/19/2021), and further in view of Lau et al. (U.S. 2009/0156478 A1, 06/18/2009- cited in IDS filed 2/19/2021), is withdrawn in view of the amendment filed 5/5/2022.

Double Patenting- withdrawn 
The rejection of claims 1-10 are on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,278,123 (hereinafter “the ‘123 patent”), is withdrawn in view of the amendment filed 5/5/2022.
The rejection of claims 1-10 on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,086,047 (hereinafter “the ‘047 patent”), is withdrawn in view of the amendment filed 5/5/2022.
The rejection of claims 1-3, 7-9 and 11 on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,993,430 (hereinafter “the ‘430 patent”), is withdrawn in view of the amendment filed 5/5/2022.
The rejection of claims 1-3, 7-9 and 11 on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,033,499 (hereinafter “the ‘499 patent”), is withdrawn in view of the amendment filed 5/5/2022.
The rejection of claims 1-3, 7-9 and 11 on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/320436 (hereinafter “the ‘436 application”), is withdrawn in view of the amendment filed 5/5/2022.

The rejection of claims 1, 3-5, 7-9, and 11 on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,960,052 (hereinafter “the ‘052 patent”), is withdrawn in view of the terminal disclaimer filed 5/10/2022.
The terminal disclaimer filed on 5/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,960,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a solid composition for oral administration comprising a GLP-1 agonist, a salt of N-(8-(2-hydroxybenzyol)amino)caprylic acid, and at least one excipient selected from the group consisting of a lubricant, binder, and filler, wherein the GLP-1 agonist is semaglutide; and wherein the composition comprises at least 60% (w/w) of the salt of N-(8-(2-hydroxybenzyol)amino)caprylic acid is free of the prior art.
The closest prior art to the instant claims is Beglinger et al. (Clin. Pharma. Therap. 84:468-474 (2008) - previously cited).
Beglinger et al. teach tablets comprising GLP-1(7-36 amide) [GLP-1 agonist] and sodium N-(8-(2-hydroxybenzoyl)amino)caprylate) (SNAC) (abstract; p. 471, para. 3 – p. 472, para. 1; p. 473, materials).  The tablets of Beglinger et al. contained 200mg SNAC.  The molecular weight of SNAC is 301.313369 g/mol.  Thus, 200 mg of SNAC equates to 0.6638 mmoles of SNAC [at least 0.6 mmol SNAC].  This amount of SNAC also reads on instant claims 4 and 5.  Accordingly, the limitations of instant claims 1-5 and 7 are satisfied.  The tablets of Beglinger et al. contained 0.5, 1.0, 2.0 or 4 mg of GLP1 (7-36 amide).  Regarding claim 10, GLP-1(7-36 amide) has a molecular weight of 3297.68 g/moles.  Beglinger et al. teach that the delivery agent SNAC is effective to transport the peptides across the intestinal epithelium (p. 472, para. 1).
Beglinger et al. do not teach or suggest semaglutide, SNAC, in further combination with a lubricant, binder, and filler, much less the recited components and concentrations.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6, 10, and 12-14 are allowed as set forth in the amendment filed 5/5/2022.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654